DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/4/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/4/22 have been fully considered but they are not persuasive.  Applicant asserts that the present invention’s four micro-switches “are provided for different purposes and functions” and that providing the switches “is more than providing redundancy.”  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The claimed functions of each switch would be capable of being carried out by respective redundant switches.
Applicant is advised that the present grounds of rejection in part relies on disclosures of Maziere not previously cited in an Office action.


Response to Amendments
Amendments to the claims overcome the rejections of claims 1-6 and 8-16 under 35 USC 112(b) set forth in the prior Office action, except as restated below.  Therefore, the rejections are withdrawn.
The rejection of claims 1-6 and 8-16 under 35 USC 103 set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The designation of “first,” “second,” “third,” and “fourth” micro-switches is inconsistent between the specification and the claims.  Based on the originally-filed claims and subsequent claim amendments, it is understood that the claimed first switch is element 15, the second is element 13, the third is element 14, and the fourth is element 12.  However, paras. 28, 29, and 31 of the specification do not recite the switches with terminology consistent with the present claim.
The disclosure is also objected to because of the following informalities: “micro-sensor 12” recited in para. 31 should be “micro-switch 12”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the fourth micro-switch is configured “for detection of a position of the scroll bar” and to transmit information about the position “when a predetermined position of the scroll var is detected.”  Based on the disclosure and the nature of a switch (detection of only two states, on/off), it is unclear whether the “position” is the same as the “predetermined position.”  It is assumed that the “position” is the same as the “predetermined position.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DE10003474A1 by Maziere.
As to claim 1, Maziere teaches a two-positioning blocking device comprising a blocking disc 30 with cut-out sections 34 on a circumference of the blocking disc and positioning strips 36 on the blocking disc (figs. 1 and 2); a sensor 46; a blocking element 38 for insertion into a cut-out section; an actuating member 44 connected to a control system (para. 40) configured to force the blocking element into a cut-out (figs. 4); a first micro-switch 48 to detect full entry of the blocking element into a cut-out and inform the control system that the blocking element is in an unlocked position (figs. 4); a second micro-switch (end-of-web detector, para. 45) to inform the control system that the blocking element is in an unlocked position, wherein insertion of the blocking element is forced by a scroll bar 40 (a “scroll bar” is not a term with an accepted meaning in the art and the disclosure does not provide a specific definition or description; the scroll bar is interpreted to be a bar-like structure to transmit force to the blocking element, which is generally as depicted by the present application’s drawings) driven by the actuating member.
Maziere teaches a first and second micro-switches but does not teach a third switch to detect entry of the blocking element and a fourth micro-switch to detect a position of the scroll bar (which corresponds to a position of the blocking element).  One of ordinary skill in the art would have recognized that the use of a third and fourth switches would have achieved predictable results commensurate with their known purpose.  Providing a third and fourth switches would have been an obvious duplication of parts with no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).  Here, additional switches would have produced the expected results of detecting a position of the blocking element (or scroll bar) upon contact between the switches and the blocking element (or scroll bar) at predetermined locations.  Additional third and fourth switches would be capable of performing the claimed functions according to their known functions at prescribed locations.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DE10003474A1 by Maziere in view of U.S. Patent 5848486 granted to Mitchell et al.
As to claim 1, Maziere teaches a two-positioning blocking device comprising a blocking disc 30 with cut-out sections 34 on a circumference of the blocking disc and positioning strips 36 on the blocking disc (figs. 1 and 2); a sensor 46; a blocking element 38 for insertion into a cut-out section; an actuating member 44 connected to a control system (para. 40) configured to force the blocking element into a cut-out (figs. 4); a first micro-switch 48 to detect full entry of the blocking element into a cut-out and inform the control system that the blocking element is in an unlocked position (figs. 4); a second micro-switch (end-of-web detector, para. 45) to inform the control system that the blocking element is in an unlocked position, wherein insertion of the blocking element is forced by a scroll bar 40 (a “scroll bar” is not a term with an accepted meaning in the art and the disclosure does not provide a specific definition or description; the scroll bar is interpreted to be a bar-like structure to transmit force to the blocking element, which is generally as depicted by the present application’s drawings) driven by the actuating member.
Maziere teaches a first and second micro-switches but does not teach a third switch to detect entry of the blocking element and a fourth micro-switch to detect a position of the scroll bar (which corresponds to a position of the blocking element).  However, one of ordinary skill in the art would have recognized that it was well-known and common in the art to use a plurality of redundant switches or sensors in case of a switch failure to ensure safe operation (see Mitchell, col. 4, ll. 10-12).  Additionally, one of ordinary skill in the art would have recognized that the use of a third and fourth switches would have achieved predictable results commensurate with their known purpose.  Based on the teachings of Mitchell, one of ordinary skill in the art would have been motivated to provide third and fourth switches in order to provide redundancy to ensure safe operation.  Duplication of the first and second switches to provide redundancy would result in third and fourth switches capable of performing the claimed functions.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DE10003474A1 by Maziere in view of U.S. Patent 5267456 granted to Nukaga et al.
As to claim 1, Maziere teaches a two-positioning blocking device comprising a blocking disc 30 with cut-out sections 34 on a circumference of the blocking disc and positioning strips 36 on the blocking disc (figs. 1 and 2); a sensor 46; a blocking element 38 for insertion into a cut-out section; an actuating member 44 connected to a control system (para. 40) configured to force the blocking element into a cut-out (figs. 4); a first micro-switch 48 to detect full entry of the blocking element into a cut-out and inform the control system that the blocking element is in an unlocked position (figs. 4); a second micro-switch (end-of-web detector, para. 45) to inform the control system that the blocking element is in an unlocked position, wherein insertion of the blocking element is forced by a scroll bar 40 (a “scroll bar” is not a term with an accepted meaning in the art and the disclosure does not provide a specific definition or description; the scroll bar is interpreted to be a bar-like structure to transmit force to the blocking element, which is generally as depicted by the present application’s drawings) driven by the actuating member.
Maziere teaches a first and second micro-switches but does not teach a third switch to detect entry of the blocking element and a fourth micro-switch to detect a position of the scroll bar (which corresponds to a position of the blocking element).  However, one of ordinary skill in the art would have recognized as obvious to provide third and fourth switches to detect a position of the blocking element.  Nukaga teaches that providing additional switches to determine a position of a drum element results in increased accuracy of a drum position (col. 14, ll. 8-28).  The teachings of Nukaga suggest that providing switches along a movement range not only at a particular predetermined position, but also at locations along the range on either side of the position, allows for more accurate and precise control of the drum element to a desired position.  Based on these teachings, one of ordinary skill in the art would have been motivated to modify the device of Maziere to have third and fourth switches in order to more accurately determine the position of the blocking element and to also allow for more precise control of the position of the blocking element.  This would result in an arrangement in which minimal entry of the blocking element may be detected to inform the control unit of its position so that a full entry or an unlocked position can be accurately and precisely controlled.  Additional switches would also have the capability of detecting a position of the scroll bar.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711